Citation Nr: 1223711	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for chronic lumbar spine syndrome.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985 and from March 1990 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  A September 2009 Report of Contact indicates that the Veteran did not want a videoconference hearing, but instead requested a personal hearing before member of the Board.  The Report of Contact indicates that the Veteran would remain on the list of veterans desiring a Travel Board hearing and would be sent a letter confirming that his hearing had been scheduled.  However, the Board can find no evidence that the Veteran was ever actually scheduled for a Travel Board hearing or that he ever formally withdrew his request for one.

Accordingly, the case must be remanded to afford the Veteran an opportunity to testify before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in the order that the request was received. After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

